Mr. Justice Powell,
with whom The Chief Justice joins,
dissenting.
Respondent, captain of a vessel anchored in Seward, Alaska, left the ship and- — -with two crew members — went into town to pick up ship’s provisions at the local bus station. Not surprisingly for Seward in January, walking conditions were hazardous due to accumulations of snow and ice. While standing at the bus station, checking off the supplies being loaded into a truck, respondent slipped and fell, sustaining injuries.
Respondent sued in the District Court, claiming that the failure of petitioner to provide special safety boots or shoes denied respondent a safe place to work, and rendered his vessel “unseaworthy.” He recovered $40,000, and the Court of Appeals affirmed, remanding only for a determination whether the award should be reduced for contributory negligence on the part of respondent.
The doctrine of “seaworthiness,” on which this recovery was predicated, has been extended beyond all reason. I can think of no case that goes quite this far. I would reverse summarily.